Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.
	Applicant first argues that Li does not disclose or suggest “determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI)” as recited in independent claims 1, 14, 21, and 27.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Li teaches determining the number of information bits in DCI formats based on the maximum number of transport blocks (Li - Col. 28 lines 54-61, note the NodeB (base station) determines the number of information bits of each DCI format currently configurable according to the maximum number of the transport blocks).  In other words, the number of information bits (in the DCI) represents the size of the DCI, which is determined by the number of (i.e., quantity of) transport blocks as required by the independent claims.  Furthermore, Ng discloses a base station receiving data information (transport blocks) through a PUSCH (Ng - Paragraph [0062], note UE transmits data information (transport blocks) through a respective physical uplink shared channel (PUSCH)).  Thus, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ng into Li to determine the number of information bits in the DCI based on the received transport blocks.  Therefore, the combination of Li and Ng still teaches “determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI)” as recited in independent claims 1, 14, 21, and 27.
	Applicant further argues that Ng does not disclose or suggest “wherein the modified DCI… comprises: a first portion of one or more feedback messages” as recited in independent claims 1, 14, 21, and 27.  The examiner once again respectfully disagrees.
(Ng - Paragraph [0078], note DL DCI formats also include a DL Assignment Index (DAI) field, which indicates the inclusion of HARQ-ACK bits).  Since HARQ ACK/NAK are considered feedback information as known in the art, the DAI field and the HARQ-ACK bits, alone or in combination may be broadly interpreted as “a first portion of one or more feedback messages” as required by the independent claims, since the claim language does not further define what “a portion” of feedback message(s) comprises.  Therefore, Ng still teaches “wherein the modified DCI… comprises: a first portion of one or more feedback messages” as recited in independent claims 1, 14, 21, and 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461